DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Claims 1-18 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 4, 5, 7, 10, and 12 are amended
	- claims 2-3, 8-9, 11, 14, and 17 are cancelled
	- claim 18 is new
b.	This is a final action on the merits based on Applicant’s claims submitted on 09/10/2021.


Response to Arguments

Regarding Independent claims 1, 5, 7, 12, 15, and 16 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicants Arguments/Remarks Made in an Amendment”, filed on 09/10/2021, with respect to U.S. Publication Number No. 2016/0128064 A1 to Su et al. (hereinafter “Su”), in view of U.S. Publication Number No. 2014/0119262 A1 to Park et al. (hereinafter “Park”), and further in view of Kim et al. US Pub 2017/0012695 (hereinafter “Kim”), have been fully considered and are persuasive. The 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Wall (Reg. No. 50,743) on 2/21/2022 and confirmed via an electronic mail on 2/26/2022.

Based on the latest amendments the applicant filed on 09/10/2021, the application has been further amended as follows:
5.	(Currently amended) A method performed by a network node, wherein the network node serves a first user equipment, (UE) and a second UE using Non-Orthogonal multiple access (NOMA), the method comprising: 
	obtaining a first rate demand for the first UE; 
obtaining a second rate demand for the second UE; 
	receiving one or more pilot signals from the first UE and the second UE;
using the received pilot signals, determining a first channel gain for the first UE; 
determining a second channel gain for the second UE; and 
	using the first rate demand, the second rate demand, the first channel gain, and the second channel gain to determine a decoding scheme for decoding a message transmitted by one of the first UE and a transmission point of the network node, 
wherein determining the decoding scheme comprises:
selecting a data point from the set of data points, wherein selected data point identifies a maximum achievable rate for the first UE that is equal to the rate demand for the first UE; and 
determining whether the maximum achievable rate for the second UE identified by the selected data point is greater than or equal to the rate demand for the second UE,
wherein the decoding scheme comprises using a successive interference cancellation (SIC) receiver by the first UE and a conventional OMA based receiver by the second UE to decode the message. 

12.		(Currently amended) A network node serving a first user equipment (UE) and a second UE using Non-Orthogonal multiple access (NOMA), comprising:
	a processor; and
a memory storing instructions that, when executed by the processor, cause the network node to:
	obtain a first rate demand for the first UE; 
obtain a second rate demand for the second UE; 	
	receive one or more pilot signals from the first UE and the second UE;
using the received pilot signals, determine a first channel gain for the first UE; 
	determine a second channel gain for the second UE; and 
	use the first rate demand, the second rate demand, the first channel gain, and the second channel gain to determine the decoding scheme for decoding a message transmitted by one of the first UE and a transmission point of the network node, 
wherein determining the decoding scheme comprises:
selecting a data point from the set of data points, wherein selected data point identifies a maximum achievable rate for the first UE that is equal to the rate demand for the first UE; and 
determining whether the maximum achievable rate for the second UE identified by the selected data point is greater than or equal to the rate demand for the second UE,
wherein the decoding scheme comprises using a successive interference cancellation (SIC) receiver by the first UE and a conventional OMA based receiver by the second UE to decode the message. 

Allowable Subject Matter

Claims 1, 4-7, 10, 12-13, 15-16, and 18 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for a NOMA system using rate based receivers. These claims contain the following bold-faced features which, when combined with other features in the claims, prior art of record fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, 5, 7, 12, 15, and 16 is the inclusion of the limitation, "wherein determining the decoding scheme comprises: selecting a data point from the set of data points, wherein selected data point identifies a maximum achievable rate for the first UE that is equal to the rate demand for the first UE; and determining whether the maximum achievable rate for the second UE identified by the selected data point is greater than or equal to the rate demand for the second UE, wherein the decoding scheme comprises using a successive interference cancellation (SIC) receiver by the first UE and a conventional OMA based receiver by the second UE to decode the message". These limitations, as incorporated into other limitations of the independent claims 1, 5, 7, 12, 15, and 16 are neither known from, nor rendered obvious by, the available prior arts. Su (US Pub 2016/0128064) describes a first UE that takes the achievable rate of cellular UL only transmission and the achievable data rate of simultaneous cellular UL and D2D transmission into account when reporting the maximum data rate to the BS. However, Su fails to disclose a network node that selects a data point from the set of data points, the 
Claims 4 and 18 depend on base claim 1; claim 6 depends on base claim 5; claim 10 depends on base claim 7; claim 13 depends on base claim 12; therefore, these claims are considered allowable on the basis as the independent claims 1, 5, 7, and 12 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 5, 7, and 12 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 5, 7, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464